DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The components of the composition are claimed as “phr” for ach of the HSBC, the polypropylene and the plasticizer.
The “phr” commonly refers to “parts per hundred of rubber.”  As such, it is not apparent what the limitation of “100 phr of at least two different hydrogenated styreneic block copolymers” refers to. i.e., with respect to which rubber it is claimed.  It appears that “phr of at least two different hydrogenated styreneic block copolymers” refers to the amount of HSBC or  itself, i.e., “100 parts of rubber per 100 parts of rubber”, which is not a proper way to claim the amounts of a component. 
In claim 4, it is not apparent whether the polymers listed in parenthesis after “engineering thermoplastic resins” i.e., “ (polyamide, polyester, polyphenylene ether)” limit the scope of the claimed engineering thermoplastic resins.  It is also noted that, for exam-ple, polyamide is further listed as the claimed polymeric component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-098542 to MITSUBISHI CHEMICALS CORP., (hereinafter “Mitsubishi”) as evidenced by US PGPub 2017/0333984 to Miyauchi et al., (hereinafter “Miyaichi”) and US PGPub 2007/0225428 to Bening et al., (hereinafter “Benning”) and further in combination with either one of Investigation Of An Injection Foaming Process by José Antonio Reglero Ruiz et al., (hereinafter “Ruiz”) or DE 10014156 to DAIMLER CHRYSLER AG, (hereinafter “Diamler”).
Mitsubishi discloses a foamed article made from a composition consisting essentially of at least two(and specifically three)  different hydrogenated styrenic block copolymers (HSBC), a first HSBC and a second HSBC, having different molecular weights, and  a polypropylene (PP).  The shore A of the composition is 78.  The melt floe rate (MFR) of the composition also fully correspond to the claimed MFR.
See, for example, illustrative embodiment 13 disclosing 10 wt% of HSBC A-1, Mw 250K, 10 wt % of A-5, Mw 120 K and 30 wt % A-6, Mw 200K, thus meeting the claimed limitation of the molecular weight ratio of at least 1.2:1, respectively; and a weight ratio of ranging from 5:95 to 95:5, respectively. 
The density of the foamed compositions correspond to the claimed reduction of density. 
The structure of the HSBC disclosed in the example and further in [0016-22] fully correspond to the structures as claimed in claims 6-8. 
Among suitable HSBC disclosed in illustrative examples, copolymers corresponding to the copolymers of the claimed degree of hydrogenation and styrene content are expressly disclosed in [0091]. 
Further, the specific HSBC used in illustrative examples such as Kraton G1650, G1651 exhibit the claimed structure and the claimed vinyl content as evident from Bening, Table 1, [00118]. 
The PP used in the amounts of 20 wt % or 40 phr (combined weight of all three HSBC).  The PP used in the referenced illustrative examples exhibits  MFR fully corresponding to the claimed at least 2 g10/min according to ASTM D1238-82.  (With the assumption that the amounts of PP and plasticizer are claimed with respect to 100 part of HSBC).
The referenced illustrative example uses a hydrocarbon oil as a plasticizer in the amounts of 30 wt % or 60 phr, which is slightly higher that the claimed amounts of up to 55 phr of a plasticizer. 
However, the reference expressly discloses that the amounts of component B (plasticizer) may be as low as 10 wt % and the amounts of HSBC (component A) as high as 70 % of the composition, making the claimed amounts of plasticizer (in phr) at least obvious.  See, for example, [0055].
In addition, other polymeric ingredients such as  poly(methyl methacrylate) or polyamides are expressly disclosed a suitable additives of the composition disclosed by Mitsubishi in the amounts corresponding to the claimed. [0058-0067].  
	The compositions disclosed by Mitsubishi in illustrative examples further comprise 6 wt % of a foaming agent masterbatch and the amounts of actual foaming agent in the composition as disclosed in, for example, [0082-83] fully correspond to the claimed amounts. 
The reference further expressly discloses that the foamed articles are suitable for us in a vehicle type applications such as  door panels or instrument panels. [0088].
The Mitsubishi reference further discloses that the foamed article is obtained by a process comprising steps of a) mixing the composition with a suitable blowing agent to form a mixture; b) filling a mold cavity with a melt of the mixture using an injection molding process; c) foaming the mixture in the mold cavity by reducing pressure and/or increasing temperature; and d) removing the foamed article from the mold cavity.  See discussion of illustrative examples [0101] and [0084-88].
Extrusion molding is further disclosed [0085].  Extrusion molding necessarily includes the steps of a) mixing the composition with a suitable blowing agent to form a mixture; b) filling an extruder barrel with a melt of the mixture; c) extruding the mixture through a profile die and reducing pressure and/or temperature to create a foamed structure; and d) cutting the foamed article to desired length.  
	Mitsubishi does not address certain properties of the compositions such as melt strength (F) and a melt strength (V).  However, the compositions of Mitsubishi are composed of the components substantially identical to the compositions in the same amounts as those disclosed and exemplified in the instant application, thus, it is reasonable that the compositions of Mitsubishi inherently exhibit the claimed properties.  The burden is shifted to the applicants to provide factual evidence to the contrary.
In the alternative, Mitsubishi disclose that the amounts of the at least two HSBC, PP and plasticizer mat vary over broad ranges.  Varying the amounts of the disclosed components within the disclosed ranges (such as, for example increasing or decreasing the amounts of plasticizer and respective polymers) is expected to alternate melt strength of the resulting compositions.   Thus, it is reasonable expected that at least some compositions containing respective components in the amounts within the disclosed suitable ranges would exhibit the claimed melt strength and such compositions would have been obvious absent showing of unexpected results that can be attributed specifically to the melt strength of the compositions. 
of at least 10; wherein the foamed article is formed by foam injection molding or foam extrusion; wherein the foamed article has a density reduced by at least 10% relative to an article formed from the composition that has not been foamed; and wherein the foamed article has a non-foamed skin layer completely encasing a foamed inner core.
Mitsubishi, while disclosing the foamed products of 3.5 mm thickness (illustrative examples) does not address the skin layer or the thickness of the skin layer or the core layer.  However, the foams of illustrative examples of Mitsubishi are obtained via structural core-back injection foam molding sand such foam molding necessarily results in formation of foams with non-foamed skin layer.   See, for example, Miyauchi [0004], [0049]. 
It is also well known in the art that the thickness of the skin layer in the injection foam molded articles may be varied by varying the processing conditions, such as mold temperature or cooling conditions (Ruiz  Introduction, Diamler, abstract, [0015-18] ).  Therefor obtaining the foams with the desired thickness and core thickness would have been obvious and within routine experimentation of an ordinary artisan by varying the processing conditions.
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references and choosing specific components in specific amounts from the expressly disclosed components and amounts as well as processing the foams by known processes and varying processing conditions in accordance to the common knowledge to obtain foamed product of desires properties would have been obvious as discussed above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ